                Case 2:20-bk-20876-BB                 Doc 1 Filed 12/11/20 Entered 12/11/20 10:03:56                                    Desc
                                                       Main Document    Page 1 of 5


United States Bankruptcy Court for the:

CENTRAL DISTRICT OF CALIFORNIA-L.A.

Case number ~;rk~oW~~                                                     Chapter      11
                                                                                                                       ❑ Check if this an
                                                                                                                         amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                        o4~20
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if
known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor's name                Airport Van Rental, Inc., a California corporation

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names

3.   Debtor's federal
     Employer Identification      XX-XXXXXXX
     N umber(EIN)


4.   Debtor's address             Principal place of business                                   Mailing address, if different from principal place of
                                                                                                business

                                  12911 Cerise Avenue
                                  Hawthorne, CA 90250
                                  Number, Street, City, State &ZIP Code                         P.O. Box, Number, Street, City, State &ZIP Code

                                  Los An                                                        Location of principal assets, if different from principal
                                  County                                                        place of business

                                                                                                Number, Street, City, State &ZIP Code


5.   Debtor's website (URL)       https://www.airportvanrental.com


6.   Type of debtor               ■ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                  ❑ Partnership (excluding LLP)
                                  ❑ Other. Specify:




 Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                            page 1
                 Case 2:20-bk-20876-BB                     Doc 1 Filed 12/11/20 Entered 12/11/20 10:03:56                                      Desc
                                                            Main Document    Page 2 of 5
Debtor    Airport Van Rental, Inc., a California corporation                                           Case number (if known)
          Name


7.    Describe debtor's business       A. Check one:
                                       ❑ Health Care Business (as defined in 11 U.S.C. § 101(27A))
                                       ❑ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51 B))
                                       ❑ Railroad (as defned in 11 U.S.C. § 101(44))
                                       ❑ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       ❑ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       ❑ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                       ■ None of the above

                                       B. Check all that apply
                                       ❑ Tax-exempt entity (as described in 26 U.S.C. §501)
                                       ❑ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       ❑ Investment advisor(as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System)4-digit code that best describes debtor.
                                          See http://www.uscourts.gov/four-digit-national-association-naics-codes.
                                               4859

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the
                                       ❑Chapter 7
     debtor filing?
                                       ❑ Chapter 9

      A debtor who is a "small       ■Chapter 11. Check all that apply:
      business debtor" must check
                                                     ❑ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51 D), and its aggregate
      the first sub-box. A debtor as
      defined in § 1182(1) who                            noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                              $2,725,625.   If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                           operations, cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                      exist, follow the procedure in 11 U.S.C. § 1116(1)(6).
     "small business debtor") must                   ❑ The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
      check the second sub-box.                           debts (excluding debts owed to insiders or a~liates) are less than $7,500,000, and it chooses to
                                                          proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent
                                                          balance sheet, statement of operations, cash-flow statement, and federal income tax return, or if
                                                          any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(6).
                                                            ❑    A plan is being filed with this petition.
                                                            ❑    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1126(b).
                                                            ❑    The debtor is required to file periodic reports (for example, 10K and 10Q)with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 71
                                                                 (Official Form 201 A) with this form.
                                                            ❑    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       ❑ Chapter 12


9.   Were prior bankruptcy             ■ No.
     cases filed by or against
     the debtor within the last 8      ❑Yes.
     years?
     If more than 2 cases, attach a
     separate list.                             District                                  When                              Case number
                                                District                                  When                              Case number


10. Are any bankruptcy cases           ❑ No
    pending or being filed by a
    business partner or an             ■Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                     Debtor     See attached list                                               Relationship
                                                District                                  When                             Case number, if known


Official Form 201                             Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
           Case 2:20-bk-20876-BB                            Doc 1 Filed 12/11/20 Entered 12/11/20 10:03:56                                                        Desc
                                                             Main Document    Page 3 of 5

                                                                    Attachment to 10. Affiliates of Debtors
           DEDTORS            Relationship       District                                            When Filed and Case Number, if known
                                                              On 12/11/2020, each of the affiliated entities listed in this attachment (including the debtor in this chapter 11
                                                              case listed in this row)filed in this Court a petition for relief under chapter 11 of title 11 of the United States
Airport Van Rental, Inc., a                  Central District
                              Affiliate                       Code. Substantially contemporaneously with the filing of these petitions, these respective entites filed a
California corporation                         of CA, L.A.
                                                              motion requesting that their respective chapter 11 cases be jointly administered for procedural purposes.


Airport Van Rental, Inc., a                  Central District
                              Affiliate
Georgia corporation                            of CA, L.A.

Airport Van Rental, Inc., a                  Central District
                              Affiliate
Nevada corporation,                            of CA, L.A.

Airport Van Rental, LLP, a
                                             central District
Texas limited liability       Affiliate
                                               of CA, L.A.
partnership

AVR Vanpool, Inc., a                         Central District
                              affiliate
California corporation                         of CA, L.A.




1627638_l.xlsx
                Case 2:20-bk-20876-BB                   Doc 1 Filed 12/11/20 Entered 12/11/20 10:03:56                                      Desc
                                                         Main Document    Page 4 of 5
Debtor    Airport Van Rental, Inc., a California corporation                                     Case number (if known)
          Name


11. Why is the case filed in    Check all that apply:
    this district?
                                ■      Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                       preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                ❑      A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or      ■ No
    have possession of any
    real property or personal             Answer below for each property that needs immediate attention. Attach additional sheets if needed.
                                ❑Yes.
    property that needs
    immediate attention?                   Why does the property need immediate attention? (Check all that apply.)
                                           ❑ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                             What is the hazard?
                                           ❑ It needs to be physically secured or protected from the weather.
                                           ❑ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                            livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                           ❑ Other
                                           Where is the property?
                                                                            Number, Street, City, State &ZIP Code
                                           Is the property insured?
                                           ❑ No
                                           ❑ Yes.    Insurance agency
                                                     Contact name
                                                     Phone



_ Statistical and administrative information

13. Debtor's estimation of              Check one:
    available funds
                                        ■ Funds will be available for distribution to unsecured creditors.
                                        ❑ After any administrative expenses are paid, no funds will be available to unsecured creditors.


14. Estimated number of         ❑ 1-49                                          ❑ 1,000-5,000                               ❑ 25,001-50,000
    creditors                   ❑ 50-99                                         ❑ 5001-10,000                               ❑ 50,001-100,000
                                ❑ 100-199                                       ❑ 10,001-25,000                             ❑More than100,000
                                ■ 200-999


15. Estimated Assets            ❑ $0 - $50,000                                  ❑ $1,000,001 - $10 million                  ❑ $500,000,001 - $1 billion
                                ❑ $50,001 - $100,000                            ■ $10,000,001 - $50 million                 ❑ $1,000,000,001 - $10 billion
                                ❑ $100,001 - $500,000                           ❑ $50,000,001 - $100 million                ❑ $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                         ❑ $100,000,001 - $500 million               ❑More than $50 billion


16. Estimated liabilities       ❑ $0 - $50,000                                  ❑ $1,000,001 - $10 million                  ❑ $500,000,001 - $1 billion
                                ❑ $50,001 - $100,000                            ■ $10,000,001 - $50 million                 ❑ $1,000,000,001 - $10 billion
                                ❑ $100,001 - $500,000                           ❑ $50,000,001 - $100 million                ❑ $10,000,000,001 - $50 billion
                                ❑ $500,001 - $1 million                         ❑ $100,000,001 - $500 million               ❑More than $50 billion




 Official Form 201                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                 Case 2:20-bk-20876-BB                  Doc 1 Filed 12/11/20 Entered 12/11/20 10:03:56                                       Desc
                                                         Main Document    Page 5 of 5
                                                                                                  Case number(nknnwn)
Debtoe    Airport Van Rental, Inc., a California corporation
          Name



_ Request for Reifef, Declaration, and Signakures

                                                                                                              case can resulk in fines up to $500,~D0 or
WARNING --Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy
          imprisonment for up to 20 years, or both. 18 U.S.C.§§ 152, 1341, 1519, and 3571.

17. Declaration and signakure                                                                                                specified in this petition.
    of authorized                 The debtor requests relief in accordance with the chapter of title 11, United States Cnde,
    representative of debtor
                                   have been authorized to file this petition an behalf of the debtor.
                                                                                                                                     is true and cnrcect.
                                  i have examined the information in this patition and have a reasonable belief that the information

                                   declare under penalty of perjury that the foregoing is true and correct.
                                                     i211dV2020 ~9
                                  Execufed on
                                                      M /DQ/W

                            ,~(             y~~~~~                                                       Yazdan Irani
                                  ^     te
                                  Sfnnatur a author d e~resentative of debtor                            Printed name

                                  Title                     CEO




                             X                                                                             Date 12(~ 1(2020
T8. Stgnatu~e of attorney
                                  Signature of a o        r e                                                   MM i DD!YYYY

                                  Zev 5hechtman
                                  Printed name

                                  banning, Gill, Israel &Krasnoff, LLP
                                  Firm name

                                  1901 Avenue of the Stars, 8ufte 450
                                  Los Angeles, CA 90067-6006
                                  Number, Street, City, State &ZIP Gode

                                  Contact phone      (31 b) 277-0077              Email address     zs(~danninggill.com


                                  266280 CA
                                  Bar number and State




                                            Voluntary Petition for Non-Individuals Filing far Bankruptcy                                                    page 4
  Official FaRn 201
